Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated March 23, 2022, claims 2-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed March 23, 2022 have been considered.


Claim Objections

 	Claims 3-6, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2,7, 8, and 15- 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-9 of U.S. Patent No. 10074417 [‘017417]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘417
2. (New) A memory module comprising: a first memory sub-rank, the first memory sub-rank including a first memory component having an active state and a low-power state; a second memory sub-rank, the second memory sub-rank including a second memory component having the active state and the low-power state; and at least one buffer component coupled to the first memory component and the second memory component, the buffer component including: an address port to receive memory addresses; a chip-select port to receive chip-select information with the memory addresses; and a chip-select decoder to decode the chip-select information to produce power-state signals; the at least one buffer component to transition at least one of the first memory component and the second memory component from the low-power state to the active state responsive to the power-state signals.
9. A memory module comprising: a module interface to receive module commands, the module commands including encoded address and chip-select information; a buffer system coupled to the module interface to receive the module commands, the buffer system including: a chip-select decoder to decode the chip-select information into memory power-state signals; and a memory-device interface having power-state-signal nodes, each power-state-signal node to issue a respective one of the memory power-state signals; and memory devices coupled to the memory-device interface and supporting an access mode and a low-power mode, each memory device coupled to a respective one of the power-state-signal nodes to receive the respective power-state signal, and to enter and exit the low-power mode responsive to the power-state signal.
7. (New) The memory module of claim 2, the chip-select decoder to decode the chip-select information to provide chip-select signals to the first memory component and the second memory component.
2. The variable-data-width memory module of claim 1, the buffer system further comprising a command decoder to decode memory-device chip-select signals from the encoded chip-select information, each memory device to receive a respective one of the memory-device chip-select signals.
8. (New) The memory module of claim 2, wherein the power-state signals comprise clock- enable signals.
See claim 9.
15. (New) A memory module comprising: memory devices each having a clock-enable terminal and a chip-select terminal; a configuration register to store a configuration value; a command port to receive commands from a controller component external to the memory module, the commands including chip-select signals to select ones of the memory devices; and decode logic communicatively coupled to the configuration register, the command port, and the clock-enable terminals, the decode logic to decode the chip-select signals use the decoded chip-select signals and the configuration value to identify a subset of the memory devices and assert clock-enable signals on the clock-enable terminals of the subset of the memory devices.

7. A memory module comprising: a module interface to receive module commands, the module commands including encoded chip-select information; a buffer system coupled to the module interface to receive the module commands, the buffer system including: a chip-select decoder to decode the encoded chip-select information into memory-device clock-enable signals; and a memory-device interface having clock-enable nodes, each clock-enable node to issue a respective one of the memory-device clock-enable signals; memory devices coupled to the memory-device interface, each memory device coupled to a respective one of the clock-enable nodes to receive the respective clock-enable signal; and a configuration register to store a configuration value, the chip-select decoder to decode the encoded chip-select information into the memory-device clock-enable signals based on the configuration value.
16. (New) The memory module of claim 15, wherein the decode logic is instantiated on a command-buffer component on the memory module.
See claim 7.
17. (New) The memory module of claim 16, further comprising data-buffer components coupled to the memory devices to communicate data between the memory devices and the controller component.
See claim 7.
18. (New) The memory module of claim 17, wherein the decode logic directs the data-buffer components responsive to the configuration value.
8. The memory module of claim 7, wherein the configuration value determines a number of the memory-device clock-enable signals to assert responsive to the encoded chip-select information.
19. (New) The memory module of claim 15, the decode logic including the configuration register.
1. A variable-data-width memory module comprising: a module interface to receive module commands, the module commands including encoded chip-select information; a buffer system coupled to the module interface to receive the module commands, the buffer system including: a configuration register to store a data-width-configuration value; a chip-select decoder to decode the encoded chip-select information and the data-width-configuration value into memory-device clock-enable signals; and a memory-device interface having clock-enable nodes, each clock-enable node to issue a respective one of the memory-device clock-enable signals; and memory devices coupled to the memory-device interface, each memory device coupled to a respective one of the clock-enable nodes to receive the respective one of the memory-device clock-enable signals.


As can be seen from the above table, claim 2 of the present application differ from claim 9 of patent ‘417, in that patent '417 recites a “…memory module comprising: a module interface…module commands including encoded address…memory device interface having power state signal…lower power mode…” and does not include ports to receive the signals indicated, as claimed by the application.    However, both recite the core structure and the processes related to the structure. For example, both have a buffer system to control the power state of the module as well as the decoder to decode signals provided to the memory.  Therefore, coverage has already been given.
For similar reasons, claims 7, 8, and 15- 19 are rejected over claims 1, 2, and 7-9 of patent ‘417.

Claims 10, 11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 11, and 12 of U.S. Patent No. 11309017 [‘017]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘017
10. (New) A method for providing access to a rank of memory components via data buffers on at least one memory module, the rank of memory components including a first sub-rank of memory components and a second sub-rank of memory components, the method comprising: receiving an enable command at the at least one memory module, the enable command accompanying chip-select information; powering the data buffers and the memory components in the first and second sub-ranks of the memory components responsive to the enable command; and asserting chip-select signals to the powered memory components in the first and second sub-ranks of the memory components responsive to the chip-select information.

8. A method for providing access to a rank of memory devices on at least one memory module, the rank including a first sub-rank of memory devices and a second sub-rank of memory devices, the method comprising: receiving an enable command at the at least one memory module, the enable command accompanying chip-select information; powering the memory devices in the first and second sub-ranks of the memory devices responsive to the chip-select information; and asserting chip-select signals to the powered memory devices in the first and second sub-ranks of the memory devices responsive to the chip-select information.
11. (New) The method of claim 10, wherein the rank of memory components are a set of memory components accessed simultaneously, and each of the first and second sub-ranks is a module-specific fraction of the rank.
9. The method of claim 8, wherein the rank of memory devices are a set of memory devices accessed simultaneously, and each of the first and second sub-ranks is a module-specific fraction of the rank.
13. (New) The method of claim 10, wherein powering the memory components comprises commanding the memory components to exit a low-power mode.
11. The method of claim 8, wherein powering the memory devices comprises commanding the memory devices to exit a low-power mode.
14. (New) The method of claim 10, wherein each of the memory components includes at least one memory device.
12. The method of claim 8, further comprising: receiving an activate command at the at least one memory module; and activating the first and second sub-ranks of the memory devices responsive to the activate command.


As can be seen from the above table, claim 10 of the present application differ from claim 8 of patent ‘017, in that patent '017 recites does not indicate buffers involving in the process of accessing the memory devices.    However, buffers are not necessarily needed in a memory access and may be done directly.  Further, both recite the core structure and the processes related to the structure. For example, both have a buffer system to control the power state of the module as well as the decoder to decode signals provided to the memory.  Therefore, coverage has already been given.
For similar reasons, claims 11,13, and 14 are rejected over claims 8, 9, 11, and 12 of patent ‘017.

	
Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaeffer [US Patent Application # 20140108889].
With respect to claim 2, Shaeffer discloses a memory module [fig. 2] comprising: a first memory sub-rank, the first memory sub-rank [one of 120 in Rank Group 0] including a first memory component [290] having an active state and a low-power state [selection and de-selection – par. 0027]; a second memory sub-rank, the second memory sub-rank [one of 120 in Rank Group 1] including a second memory component [292] having the active state and the low-power state [selection and de-selection – par. 0027]; and at least one buffer component [240/294] coupled to the first memory component and the second memory component, the buffer component [pars. 0020-0027] including: an address port to receive memory addresses [any other port of 294, 290, or 292]; a chip-select port [any other port of 294, 290, or 292] to receive chip-select information with the memory addresses; and a chip-select decoder [within 240] to decode the chip-select information to produce power-state signals; the at least one buffer component to transition at least one of the first memory component and the second memory component from the low-power state to the active state responsive to the power-state signals [par. 0027].  
With respect to claim 7, Shaeffer discloses the chip-select decoder to decode the chip-select information to provide chip-select signals to the first memory component and the second memory component [selection to be made to Rank Group 0 or 1 – see fig. 2].
With respect to claim 8, Shaeffer discloses the power-state signals comprise clock- enable signals.  See par. 0015.

Claim(s) 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaeffer [US Patent Application # 20140108889].
With respect to claim 10, Shaeffer discloses a method for providing access to a rank of memory components [within of Rank Group 0 or 1 of fig. 2] via data buffers [240 – or, 290/292/294] on at least one memory module, the rank of memory components including a first sub-rank of memory components and a second sub-rank of memory components [Rank Group 0 and 1, respectively], the method comprising: receiving an enable command at the at least one memory module, the enable command accompanying chip-select information [pars. 0012, 0015, 0020, 0027, 0038, 0043, and 0045]; powering the data buffers and the memory components in the first and second sub-ranks of the memory components responsive to the enable command [par. 0038]; and asserting chip-select signals to the powered memory components in the first and second sub-ranks of the memory components responsive to the chip-select information [par. 0015].
With respect to claim 12, Shaeffer discloses the enable command precedes the chip-select information.  See timing chart of fig. 4a.  It is noted that clocking or PCA may be interpreted as being an enabling command.
With respect to claim 13, Shaeffer discloses powering the memory components comprises commanding the memory components to exit a low-power mode.  This is a deselection of a device – par. 0027.
With respect to claim 14, Shaeffer discloses each of the memory components includes at least one memory device.  One group of elements 120 from Rank Group 0 and 1 maybe interpreted as being the claimed memory component.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollum et al. [US Patent Application # 20150019795].
With respect to claim 15, McCollum et al. disclose a memory module [fig. 1] comprising: memory devices [Plurality of 104’s and 102’s] each having a clock-enable terminal [terminals of CKE1’s] and a chip-select terminal [terminals of CS1’s]; a configuration register [one of row/column decoders – par. 0016, fig. 2] to store a configuration value; a command port [one of a plurality of ports coupled to 102’s and 104’s] to receive commands from a controller [106] component external to the memory module, the commands including chip-select signals to select ones of the memory devices; and decode logic [another one of row/column decodes – par. 0016] communicatively coupled to the configuration register, the command port, and the clock-enable terminals, the decode logic to decode the chip-select signals use the decoded chip-select signals and the configuration value to identify a subset of the memory devices and assert clock-enable signals on the clock-enable terminals of the subset of the memory devices [arrays 202 and 212 have a plurality of sub-arrays – the decoders are used to access the sub-arrays within].

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3: The memory module of claim 2, wherein the at least one buffer component receives a first set of the chip-select information with a first one of the memory addresses, decodes the first set of the chip-select information to produce a first power-state signal to transition the first memory component from the low-power state to the active state, and selects the first one of the memory addresses in the first memory component after a power-state transition time.
-with respect to claim 4: The memory module of claim 2, further comprising a configuration register to store a wide-configuration value corresponding to a wide module-data width and a narrow- configuration value corresponding to a narrow module-data width.
-with respect to claim 9: The memory module of claim 2, wherein the at least one buffer component includes an address-buffer component and a data-buffer component, the data-buffer component to decode the chip-select information to control transitions between the active state and the low- power state of the first memory component and the second memory component.
-with respect to claim 20: The memory module of claim 15, the decode logic further to store the decoded chip-select signals.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 2, 2022